Citation Nr: 1330060	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  05-25 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for adjustment disorder with depressed mood.

2.  Entitlement to an effective date prior to September 20, 2011 for the grant of service connection for adjustment disorder with depressed mood.  

3.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) and adjustment disorder with depressed mood.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2004 and January 2012 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

The July 2004 rating decision denied service connection for PTSD.  The Veteran timely appealed that determination to the Board.  In a January 2008 decision, the Board also denied service connection for, inter alia, PTSD.  An inferred claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) was remanded back to the RO for additional development of the record.  

A June 2009 rating decision, which was issued by the AMC, granted service connection for degenerative joint disease (DJD) of the right knee, and assigned an initial 10 percent evaluation, effective May 7, 2009.  The Veteran disagreed with the initial 10 percent rating assigned for the right knee and timely appealed that issue to the Board.  

Meanwhile, with regard to the PTSD denial, the Veteran appealed the Board's January 2008 denial of the claim of service connection for PTSD to the United States Court of Appeals for Veterans Claims (CAVC or Court).  In an October 2009 Memorandum decision, the Court affirmed that portion of the Board's January 2008 decision that denied service connection for PTSD, but set aside that portion of the Board's January 2008 decision that failed to address a claim of service connection for a psychiatric disorder other than PTSD, and remanded that matter back to the Board.  

Pursuant to the Court's directives, the Board recharacterized the issue on appeal as that of entitlement to service connection for an acquired psychiatric disorder other than PTSD, and then remanded the issue of service connection for an acquired psychiatric disorder other than PTSD; and, the inextricably intertwined issue of entitlement to a TDIU back to the RO, via the AMC in October 2010 for additional development of the record.  

Meanwhile, while the case was pending at the AMC, the Veteran submitted a claim of service connection for depression directly to the RO, received on September 20, 2011.  The RO had the Veteran examined and subsequently issued a rating decision in January 2012 granting service connection for adjustment disorder with depressed mood, with an initial 70 percent rating assigned, effective from September 20, 2011.  

The January 2012 rating decision also deferred the claim for a TDIU.  

That same month, the Veteran submitted a timely Notice of Disagreement (NOD) with the effective date assigned for the service-connected adjustment disorder with depressed mood.  

In June 2012, the RO issued another rating decision proposing to sever service connection for adjustment disorder with depressed mood.  To the Board's knowledge, that proposal to sever remains pending, with no subsequent rating decision issued to adjudicate the actual severance of service connection for adjustment disorder with depressed mood; thus, service connection remains in effect for adjustment disorder with depressed mood.  

The issue of entitlement to a disability rating in excess of 10 percent for the service-connected right knee disability has been withdrawn from the appeal.  In an August 2011 written statement, submitted prior to the appeal being certified to the Board on appeal, the Veteran elected to withdraw the issue of entitlement to an increased rating for the service-connected right knee disability from appellate status.  In an August 2011 letter to the Veteran, the RO acknowledged the Veteran's request to withdraw from appellate status the issue of entitlement to an increased rating for the service-connected right knee disability.  Thus, the issue has been withdrawn from appeal.  See 38 C.F.R. § 20.204(b) (2012).

In the Informal Hearing Presentation (IHP) dated April 2003, the Veteran's representative appears to raise an informal claim of whether there is clear and unmistakable evidence (CUE) in prior rating decisions that denied service connection for gastritis and/or gastroesophageal reflux disease (GERD).  The matter is referred to the Agency of Original Jurisdiction for appropriate action.  

The issues of entitlement to service connection for a psychiatric disability other than PTSD and adjustment disorder with depressed mood; entitlement to an effective date prior to September 20, 2011 for the grant of service connection for adjustment disorder with depressed mood, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 2012 rating decision, the RO granted service connection for adjustment disorder with depressed mood, effective from September 20, 2011.  

2.  The RO has not severed service connection for adjustment disorder with depressed mood.


CONCLUSION OF LAW

As the benefit sought on appeal with regard to service connection for adjustment disorder with depressed mood has been granted and has not been severed, there remains no justiciable case or controversy before the Board at this time with respect to that issue, the claim of service connection for adjustment disorder with depressed mood is dismissed.  38 U.S.C.A. § 7105 (West 2002); (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.101(a)(25) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 2012 rating decision, the AMC granted service connection for adjustment disorder with depressed mood and assigned an initial 70 percent disability rating, effective September 20, 2011.  

The January 2012 rating decision was issued while an earlier claim of service connection for an acquired psychiatric disorder other than PTSD was pending before VA.  

The RO issued a rating decision in June 2012 that proposed to sever service connection for adjustment disorder with depressed mood.  The RO took no further action in this regard.

Service connection for adjustment disorder with depressed mood remains in effect because service connection has not been severed.  

In light of the foregoing, the issue of entitlement to service connection for adjustment disorder with depressed mood is not on appeal to the Board because it has already been granted.  As service connection is established for adjustment disorder with depressed mood, there remains no "controversy" or justiciable claim of service connection for adjustment disorder with depressed mood.  

	(CONTINUED ON NEXT PAGE)



ORDER

The claim of entitlement to service connection for an adjustment disorder with depressed mood is dismissed.


REMAND

The record also contains a diagnosis of anxiety disorder, major depressive disorder, and substance/alcohol abuse.  See VA medical records dated in April 2004 and July 2005, and the VA examination of October 2010.  As such, the grant of service connection for adjustment disorder with depressed mood does not grant in full the appeal of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  See Clemons v. Shinseki, 23 Bet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Court remanded the issue of entitlement to a psychiatric disorder other than PTSD, noting that the Board must determine if the Veteran's other diagnosed psychiatric disabilities are related to service.  

As noted above, the RO subsequently determined that service connection was warranted for adjustment disorder with depressed mood.  However, the RO did not consider any other diagnosed disorders, namely anxiety disorder, major depressive disorder, and/or substance and alcohol abuse as secondary to a service connected psychiatric disorder.  In this regard, the Veteran in March 2008 reported his psychiatric symptomatology and indicated that he became dependent "on alchohol and drugs to escape and avoid these recurring nightmares."  

Notably, diagnoses of substance dependence, alcoholic psychosis, major depressive disorder, and anxiety disorder, not otherwise specified (NOS) are found in the record.  See VA ER note examination report from April 2003 which indicates prior in-patient status due to substance abuse and alcoholic psychosis and abuse, including at various times from 1987 to 1989.  

The most recent examination in January 2012 indicates that the Veteran does not have any psychiatric disorders that are related to service; however, the examination report does not mention the prior diagnoses of anxiety disorder and substance abuse/alcohol psychosis, alcohol dependence and major depressive disorder.  Accordingly, additional medical inquiry is warranted.  

Since the claims file is being returned any recent VA treatment records that are not of record should be obtained.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In the April 2013 IHP, the Veteran's representative alleged that the service treatment records were incomplete, and requested that the RO obtain any outstanding service treatment records, as well as the Veteran's service personnel file.  The Veteran's personnel file and any identified outstanding STRs should be obtained and associated with the claims file.  The representative also suggested that any medical records from the Veteran's wife who reportedly had three miscarriages should be obtained to support the Veteran's claim.  It is also noted that a June 2006 VA medical record (on Virtual VA) indicates that the Veteran was an inpatient at Jefferson Hospital and Pine Bluff.  The Veteran should be asked to identify and authorize the release of any additional records.

With regard to the Veteran's claim for an effective date prior to September 20, 2011 for the grant of service connection for adjustment disorder with depressed mood, a January 2012 RO rating decision granted service connection for adjustment disorder with depressed mood.  That same month, the Veteran subsequently submitted a timely Notice of Disagreement with the effective date assigned for the grant of service connection.

The RO has not yet issued a Statement of the Case (SOC) as to the issue of entitlement to an effective date prior to September 20, 2011 for the grant of service connection for adjustment disorder with depressed mood.  

As such, the RO is now required to send the Veteran an SOC as to this issue in accordance with 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 (2012).  Where a Notice of Disagreement has been submitted, the Veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Finally, the issue of entitlement to a TDIU must be deferred pending the outcome of the other claims on appeal.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  Request that the Veteran identify any additional records that have not already been associated with his record that are relevant to his claims, which may include information from the records of his dependent ex wife who reportedly had three miscarriages and records of inpatient treatment at Jefferson Regional Hospital and Pine Bluff.  With proper authorization from the appellant (and his dependent ex wife who reportedly had three miscarriages), attempt to obtain any records identified by the Veteran.  

2.  All VA treatment records pertinent to the Veteran's claim of service connection for an acquired psychiatric disorder that have not been previously secured should be obtained, including but not limited to:

	a.  VA treatment records, including inpatient treatment 	records dating from 1987 to 1989; and

	b.  VA treatment records dating from March 2012.

3.  The Veteran's complete service personnel file should be obtained.  

4.  Attempt to obtain any additional service treatment records pertaining to the Veteran.

5.  With respect to the above, if after making reasonable efforts to obtain named non-VA records the AMC is unable to secure same, or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

If no additional service treatment records are obtained, the Veteran should also be informed that he can submit alternate evidence to supplement the available service treatment records.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b. 3.

6.  Schedule the Veteran for a VA psychiatric examination.  The claims file must be provided to the examiner in conjunction with the examination.  The examiner should indicate in the examination report that the claims file was reviewed.  

The examiner should opine, based on a review of the entire history, as follows:

a.  Did the psychiatric disorders (other than PTSD and adjustment disorder with depressed mood) that were diagnosed during the period of time covered by the Veteran's claim, including anxiety disorder NOS and major depressive disorder at least as likely as not (a probability of 50 percent or greater) begin during service or are they otherwise related to service.  A complete rationale for the opinion should be provided.  

b.  The examiner should also opine as to whether the Veteran's psychiatric disorders (other than PTSD and adjustment disorder with depressed mood), including documented substance abuse, alcohol psychosis, alcohol abuse, anxiety disorder, and major depressive disorder, are at least as likely as not due to the service-connected adjustment disorder with depressed mood. 

c.  The examiner should also opine as to whether the Veteran's psychiatric disorders (other than PTSD and adjustment disorder with depressed mood), including documented substance abuse, alcohol psychosis, alcohol abuse, anxiety disorder, and major depressive disorder, are at least as likely as not aggravated (i.e., worsened) beyond the natural progress by the service-connected psychiatric disorder. 

The examiner's attention is directed to VA medical records, including those dated in April 2004 and July 2005, and the VA examination of October 2010, which included the above-referenced diagnoses.
  
7.  After taking any other development action that is deemed warranted, readjudicate the claims for service connection for an acquired psychiatric disorder (other than adjustment disorder with depressed mood and PTSD) and TDIU.  If any determination remains unfavorable to the Veteran, issue a supplemental statement of the case and provide the Veteran with an opportunity to respond before the case is returned to the Board.

8.  Provide the Veteran with a Statement of the Case as to the issue of entitlement to an earlier effective date for the service-connected adjustment disorder with depressed mood in accordance with 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 (2012).  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


